DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that Matsumoto et al. (US 2012/0004470) does not teach.  This is not found persuasive for the reasons of record and the teachings discussed below.  Matsumoto (‘470) teaches the foam control agent comprising at least one of a mono glycidyl ether adducts or diglycidyl ether adducts wherein R1 is n-butyl, and R2 is 2-ethylhexyl (See Abs., paras. 136, 33-34, and 90-91 where foam control agents are those compounds listed in entries 3, 4, 6 and 8 as claimed.),
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim uses upper case text instead of lower case text. 

    PNG
    media_image1.png
    181
    649
    media_image1.png
    Greyscale

 The Specification (See p. 2 of the Specification.) uses lower case text.  Appropriate correction is required.

    PNG
    media_image2.png
    129
    677
    media_image2.png
    Greyscale

Claim 2 is objected to because of the following informalities:  the claim uses upper case text instead of lower case text.  The Specification uses lower case text.  Appropriate correction is required.

    PNG
    media_image3.png
    55
    618
    media_image3.png
    Greyscale

Claim 3 is objected to because of the following informalities:  the claim uses upper case text instead of lower case text.  The Specification uses lower case text.  Appropriate correction is required.

    PNG
    media_image4.png
    66
    635
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the food processing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2012/0004470) in view of Wachala et al. (US 3,990,905).
Regarding Claim 1, Matsumoto (‘470) teaches a method for controlling foam (See Abs., paras. 33-34, 90-91 and 136.) comprising: providing a composition comprising a foam control agent (See Abs., paras. 33-34, 90-91 and 136.), the foam control agent comprising at least one of a mono glycidyl ether adducts or diglycidyl ether adducts wherein R1 is n-butyl, and R2 is 2-ethylhexyl (See Abs., paras. 136, 33-34, and 90-91 where foam control agents are those compounds listed in entries 3, 4, 6 and 8 as claimed.), however, fails to expressly disclose a foodstuff.
Matsumoto (‘470) teaches controlling the foam in drugs (See para. 136.).  Drugs are known to be ingested in a similar manner as foodstuffs and need to be safe.
Wachala (‘905) teaches foam control agents similar to those taught by Matsumoto (‘470) wherein the ingredients are usable to abate and prevent foam formation in food (See Abs., col. 2, l. 27+ and col. 3, l. 34+.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that Matsumoto’s (‘470) method in view of Wachala (‘905) could be usable to abate and prevent foam formation in food.
Regarding Claim 2, Matsumoto (‘470) teaches wherein the foam control agent is comprised of a mixture of one of the mono glycidyl ether adducts and one of the diglycidyl ether adducts (See para. 34.).
Regarding Claim 3, Matsumoto (‘470) teaches the method discussed above, however, fails to expressly disclose wherein the foam control agent contains 30 to 100 percent, by weight, of the mixture of the Mono glycidyl ether adduct and the Diglycidyl ether adduct, wherein the mixture is any one of Entries (1) through (24).
The claimed range is very broad and covers nearly every conceivable amount.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select an effective amount foam control agent to provide a method that controls foaming in food processing.
Regarding Claim 4, Matsumoto (‘470) teaches the method discussed above, however, fails to expressly disclose wherein the quantity of the foam control agent in the food composition is 0.01 to 5 percent, by weight.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select an effective amount foam control agent to provide a method that controls foaming in food processing.
Regarding Claim 5, Matsumoto (‘470) teaches the method discussed above, however, fails to expressly disclose wherein the quantity of the foam control agent in the food composition is 0.1 to 1 percent, by weight.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art 
Regarding Claim 6, Matsumoto (‘470) teaches wherein the foam control agent further comprises a solvent (See para. 136.).
Regarding Claim 7, Matsumoto (‘470) teaches the method discussed above, however, fails to expressly disclose wherein the foam control agent further comprises a surfactant or an emulsifier.
Wachala (‘905) teaches foam control agents similar to those taught by Matsumoto (‘470) wherein the ingredients include surfactants in a composition that is usable to abate and prevent foam formation in food (See Abs., col. 2, l. 27+ and col. 3, l. 34+.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that Matsumoto’s (‘470) method in view of Wachala (‘905) could be usable to abate and prevent foam formation in food.
Regarding Claim 8, Matsumoto (‘470) teaches the method discussed above, however, fails to expressly disclose wherein the food processing comprises one or more of washing, slicing, fermenting, grating, crushing, peeling, or mixing.
Wachala (‘905) teaches foam control agents similar to those taught by Matsumoto (‘470) in a composition that is usable to abate and prevent foam formation in processing food like sugar beets (See Abs., col. 2, l. 27+ and col. 3, l. 34+.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that that sugar beets come out of a dirty field with dirt and need to be size reduced in the preparation of sugar, thus, it would have been obvious to process the foodstuff to provide a food that is clean and safe for human consumption.
Regarding Claim 8, Matsumoto (‘470) teaches the method discussed above, however, fails to expressly disclose wherein the foodstuff comprises a potato derivative.
Wachala (‘905) teaches foam control agents similar to those taught by Matsumoto (‘470) in a composition that is usable to abate and prevent foam formation in processing food like sugar beets (See Abs., col. 2, l. 27+ and col. 3, l. 34+.).  It would have been obvious to a person having ordinary skill in the art at the time of filing potatoes and sugar beets both grow in the ground and are subject to the same general washing and size reduction steps as set forth in the claims to provide a food that is usable as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 17, 2021